--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.7
STAGE STORES, INC.
 
PERFORMANCE BASED SHARE AGREEMENT
 
 
THIS PERFORMANCE BASED SHARE AGREEMENT (the “Agreement”) is made effective as of
the ______ day of _______, 20___ (the "Effective Date"), by and between Stage
Stores, Inc., a Nevada corporation (hereinafter called the "Company"), and
_________________, an employee of the Company, its subsidiaries or its
affiliates (hereinafter called the "Employee").
 
WHEREAS, the Board of Directors of the Company (the "Board") has adopted the
Stage Stores, Inc. Second Amended and Restated 2008 Equity Incentive Plan (the
"Plan"), as it may be amended from time to time; and
 
WHEREAS, the Company considers it desirable and in the Company's best interests
that the Employee be given an opportunity to acquire Common Shares in
furtherance of the Plan to provide incentive for the Employee to remain an
employee of the Company, its subsidiaries or its affiliates and to promote the
growth, earnings and success of the Company.
 
NOW, THEREFORE, in consideration of the premises, it is agreed as follows:
 
1.           TARGET NUMBER OF PERFORMANCE SHARES.  The Target Number of
Performance Shares for the Employee under this Agreement is
____________________.  The number of Common Shares ultimately received, if any,
for Performance Shares earned under this Agreement will be determined pursuant
to Section 3 of this Agreement.  For purposes of this Agreement, "Common Shares"
shall mean the Company's authorized voting common stock, par value $0.01, and
“Performance Shares” shall mean the number of Common Shares earned under this
Agreement.
 
2.           PERFORMANCE CYCLE.  The Performance Cycle commenced on
____________, 20___, and ends on _______________, 20____.
 
3.           SETTLEMENT OF AWARD.  Except as provided below, the Company shall
deliver to the Employee one Common Share for each Performance Share earned by
the Employee, as determined in accordance with the performance measure(s) and
provisions set forth in Exhibit “A”, which is attached to and forms a part of
this Agreement.  Any fractional Common Shares shall be rounded up or down to the
nearest whole Common Share.  It is intended that Common Shares will be issued
for the Performance Shares; provided however, the Company’s Board of Directors
may in its sole discretion pay all or a portion of the award in cash instead of
Common Shares.  For purposes of this Agreement, reference to the “Board” shall
include the Compensation Committee (the “Committee”) to the extent that the
Board has designated the Committee to administer the Plan.
 
4.           TIME OF PAYMENT. Except as otherwise provided in this Agreement,
payment of Common Shares earned pursuant to this Agreement will be made within
75 days of the end of the Performance Cycle.
 
 

--------------------------------------------------------------------------------

 
 
5.           ELIGIBILITY FOR PERFORMANCE SHARES.  The Employee shall be eligible
for payment of earned Performance Shares, as specified in Section 3, only if the
Employee’s employment with the Company continues through the end of the
Performance Cycle or the Employee’s employment with the Company terminates
during the Performance Cycle due to the Employee’s death, disability or
retirement.
 
6.           DEATH OF EMPLOYEE.  If the Employee’s employment with the
Company is terminated due to death during the Performance Cycle, he or she will
receive the Target Number of Performance Shares set forth in this Agreement
within thirty (30) days of his or her death.
 
7.           DISABILITY OF EMPLOYEE. If the Employee’s employment with the
Company is terminated due to disability during the Performance Cycle, he or she
will receive the Target Number of Performance Shares set forth in this Agreement
within thirty (30) days of his or her disability.  For the purposes of this
Agreement, the Employee shall be deemed to have terminated his or her employment
by the Company by reason of disability, if the Committee shall determine that
the physical or mental condition of the Employee by reason of which such
employment terminated was such at that time as would entitle him or her to
payment of monthly disability benefits under any Company disability plan.  If
the Employee is not eligible for benefits under any disability plan of the
Company, he or she shall be deemed to have terminated such employment by reason
of disability if the Committee shall determine that his or her physical or
mental condition would entitle him or her to benefits under any Company
disability plan if he or she were eligible therefor.
 
8.           RETIREMENT OF EMPLOYEE.   If the Employee’s employment with the
Company is terminated due to retirement (as determined by the Board) during the
Performance Cycle, he or she will receive the Target Number of Performance
Shares set forth in this Agreement within thirty (30) days of his or her
retirement.
 
9.           CHANGE IN CONTROL.  In the event of a Change in Control during the
Performance Cycle, the Employee will receive the Target Number of Performance
Shares set forth in this Agreement within thirty (30) days of the effective date
of the Change in Control.  For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred:
 
(a)           on such date within the 12-month period following the date that
any one person, or more than one person acting as a group (as defined in
§1.409A-3(i)(5)(v)(B) of the Treasury Regulations), acquires ownership of stock
that represents twenty-five percent (25%) or more of the combined voting power
of the Company’s then outstanding securities (the “Trigger Date”), that a
majority of the individuals who, as of the Trigger Date, constitute the Board
(the “Incumbent Board”) are replaced by new members whose appointment or
election is not endorsed by a majority of the members of the Incumbent Board
before the date of such appointment or election;
 
(b)           as of the date that any one person, or more than one person acting
as a group (as defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations),
acquires ownership of stock that, together with stock held by such person or
group, constitutes more than 50% of either (1) the then outstanding shares of
common stock of the Company or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
 
2

--------------------------------------------------------------------------------

 
election of directors; provided, however, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons shall not be
considered to cause a Change in Control; or
 
(c)           the date any one person, or more than one person acting as a group
(as defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations), acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) all, or substantially all, of the assets
of the Company, except for any sale, lease exchange or transfer resulting from
any action taken by any creditor of the Company in enforcing its rights or
remedies against any assets of the Company in which such creditor holds a
security interest.  Provided further, a transfer of assets by the Company shall
not be treated as a Change in Control if the assets are transferred to:
 
(i)           A shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;
 
(ii)           An entity, 50% or more of the total value or voting power of
which is owned, directly or indirectly, by the Company;
 
(iii)           A person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of the Company; or
 
(iv)           An entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a person described in paragraph (iii)
herein.
 
For purposes of subsection (c) and except as otherwise provided in paragraph
(i), a person’s status is determined immediately after the transfer of the
assets.
 
10.   OTHER TERMINATION OF EMPLOYMENT. The termination of the Employee’s
employment with the Company for any reason other than death, disability or
retirement during the Performance Cycle shall result in the forfeiture of the
entire award of Performance Shares, with no payment to the Employee.
 
 
11.           ISSUANCE OF COMMON SHARES.
 
(a)           Common Shares issued pursuant to this Agreement which have not
been registered with the Securities and Exchange Commission shall bear
substantially the following legend:
 
The Securities represented by this Certificate have not been registered under
the United States Securities Act of 1933 (the "Act") and are “restricted
securities” as that term is defined in Rule 144 under the Act.  The Securities
may not be offered for sale, sold or otherwise transferred except pursuant to an
effective registration statement under the Act, or pursuant to 
 
3

--------------------------------------------------------------------------------

 
an exemption from registration under the Act, the availability of which is to be
established to the satisfaction of the Company.
 
(b)           The Company shall not be required to transfer or deliver any
certificate or certificates for Common Shares earned under this
Agreement:  (i) until after compliance with all then applicable requirements of
law; and (ii) prior to admission of the Common Shares to listing on any stock
exchange on which the Common Shares may then be listed.  In no event shall the
Company be required to issue fractional shares to the Employee or his or her
successor.
 
12. GENERAL RESTRICTIONS.  The grant of Performance Shares under this Agreement
shall be subject to the requirement that, if at any time the Board shall
determine that (i) the listing, registration or qualification of the shares of
Common Shares subject or related thereto upon any securities exchange or under
any state or Federal law, (ii) the consent or approval of any government
regulatory body, or (iii) an agreement by the Employee with respect to the
disposition of Common Shares is necessary or desirable as a condition of, or in
connection with, the granting of the Performance Shares or the issuance of
Common Shares thereunder, the granting of the Performance Shares or the issuance
of the Common Shares may not be consummated in whole or in part unless the
listing, registration, qualification, consent, approval or agreement shall have
been effected or obtained free of any conditions not acceptable to the Board.
 
13. ASSIGNMENT.  The rights under this Agreement shall not be assignable or
transferable by the Employee, except by will or by the laws of descent and
distribution.  Any attempted assignment, transfer, pledge, hypothecation, or
other disposition of the rights under this Agreement contrary to the provisions
hereof shall be null and void and without effect.  During the lifetime of the
Employee, any right under this Agreement shall be exercisable only by the
Employee or his or her guardian or legal representative.
 
14. WITHHOLDING TAXES.  Whenever the Company proposes or is required to issue or
transfer Common Shares under this Agreement, the Company shall have the right to
require the Employee to remit to the Company an amount sufficient to satisfy any
Federal, state and/or local withholding tax requirements prior to the delivery
of any certificate or certificates for the Common Shares.  Alternatively, the
Company may issue or transfer the Common Shares net of the number of shares
sufficient to satisfy the withholding tax requirements.  For withholding tax
purposes, the Common Shares shall be valued on the date the withholding
obligation is incurred.
 
15. RIGHT TO TERMINATE EMPLOYMENT.  Nothing in this Agreement shall confer upon
the Employee the right to continue in the employment of the Company, its
subsidiaries or its affiliates or affect any right which the Company, its
subsidiaries or its affiliates may have to terminate the employment of the
Employee.
 
16. RIGHTS AS A SHAREHOLDER.  Neither the Employee, his or her legal
representative, nor other persons entitled to Performance Shares under this
Agreement shall have any rights of a shareholder in the Company with respect to
the Common Shares issuable under this Agreement unless and until a certificate
or certificates representing the Common Shares shall have been issued to him or
her pursuant to the terms of this Agreement.
 
4

--------------------------------------------------------------------------------

 
 
17.           ADJUSTMENTS.  In the event of any change in the outstanding common
stock of the Company by reason of stock splits, reverse stock splits, stock
dividends or distributions, recapitalization, reorganization, merger,
consolidation, split-up, combination, exchange of shares or the like, the Board
shall appropriately adjust the number of Common Shares issuable under this
Agreement, and any and all other matters deemed appropriate the Board.
 
18.           STOCK RESERVED.  The Company shall at all times during the term of
this Agreement reserve and keep available the number of Common Shares as will be
sufficient to satisfy the terms of this Agreement.
 
19.           SEVERABILITY.  Every part, term or provision of this Agreement is
severable from the others.  Notwithstanding any possible future finding by a
duly constituted authority that a particular part, term or provision is invalid,
void or unenforceable, this Agreement has been made with the clear intention
that the validity and enforceability of the remaining parts, terms and
provisions shall not be affected thereby.
 
20.           NOTICE.  Any notice to be delivered under this Agreement shall be
given in writing and delivered, personally or by certified mail, postage
prepaid, addressed to the Company or the Employee at their last known address.
 
21.           GOVERNING LAW.  This Agreement shall be construed in accordance
with and governed by the applicable Federal law and, to the extent otherwise
applicable, the laws of the State of Texas.
 
22.           HEADINGS.  The headings in this Agreement are for convenience only
and shall not be used to interpret or construe the provisions.
 
23.           BINDING EFFECT.  This Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company.
 
24.           INCORPORATION OF PLAN.  The Performance Shares are granted
pursuant to the terms of the Plan, which is incorporated herein by reference,
and this Agreement shall in all respects be interpreted in accordance with the
Plan.  If there is any inconsistency between the terms of this Agreement and the
terms of the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement.  All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein.
 
25.           MODIFICATION.  This Agreement is intended to be exempt from or
otherwise comply with the provisions of Section 409A of the Internal Revenue
Code, as amended (the “Code”).  The Company may change or modify the terms of
this Agreement without the Employee’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued
thereunder.  Notwithstanding the previous sentence, the Company may also amend
the Plan or this Agreement or revoke the Performance Shares to the extent
permitted by the Plan.
 
IN WITNESS WHEREOF, the parties hereto have caused this Performance Based Share
Agreement to be executed as of the Effective Date.
 
5

--------------------------------------------------------------------------------

 
 
"COMPANY"
STAGE STORES, INC.,
 
 
 
 
 
 
 
"EMPLOYEE"
By: ______________________________________
Name: ____________________________________
Title:  _____________________________________
 
 
 
____________________________________________
_______________________________, an individual


 
 
6

--------------------------------------------------------------------------------

 

EXHIBIT “A”
1.  
Performance Measures.  Total Shareholder Return (“TSR”) of the Company as
compared with the TSR of a group of industry peers (the “Performance Group”)
during the Performance Period is the performance measure to be applied to
determine the amount of award to be made under the provisions of the
Agreement.  The formula for TSR is as follows:

   
Total Shareholder Return
=
(Ending Stock Price – Beginning Stock Price + Dividends Paid)
 
Beginning Stock Price

Beginning Stock Price shall mean the average closing price on the applicable
stock exchange of one share of stock for all the trading days in the fiscal
month immediately following the beginning of the Company’s fiscal year which is
the start of the Performance Period; Ending Stock Price shall mean the average
closing price on the applicable stock exchange of one share of stock for all the
trading days in the fiscal month immediately prior to the last day of the
Performance Period, and Dividends Paid shall mean the total of all dividends
paid on one (1) share of stock during the Performance Period; provided that,
dividends shall be treated as though they are reinvested at the end of each
calendar quarter.
 
Following the Total Shareholder Return determination, the Company’s Percentile
Rank shall be determined as follows:
Percentile Rank
 
Company Rank
=
Total number of companies in Performance Group including the Company

Company Rank shall be determined by listing from highest TSR to lowest TSR of
each company in the Performance Group (including the Company) and counting up
from the company with the lowest TSR.
2.  
Amount of Award.  The number of Performance Shares earned and the number of
Common Shares to be issued to Employee under the Agreement shall be determined
in accordance with the following schedule:

Company’s
Percentile Ranking
Award
as a % of Target
100.0%
200%
96.0%
192%
92.0%
184%
88.0%
176%
84.0%
168%
80.0%
160%
76.0%
152%
72.0%
144%
68.0%
136%
64.0%
128%
60.0%
120%
56.0%
112%
52.0%
104%
50.0%
100%
48.0%
94%

 
7

--------------------------------------------------------------------------------

 
44.0%
82%
40.0%
70%
36.0%
58%
32.0%
46%
28.0%
34%
25.0%
25%
Less than 25.0%
0%

Interpolation shall be used to determine the percent of Target Number of
Performance Shares earned in the event the Company’s Percentile Rank does not
fall directly on one of the ranks listed in the above schedule.
 
3.  
Industry Performance Group.  The Performance Group with which the Company’s TSR
is compared is as follows:

 
Apparel Stores
ABERCROMBIE & FITCH CO.
ANF
AEROPOSTALE, INC.
ARO
AMERICAN EAGLE OUTFITTERS, INC.
AEOS
ANN INC.
ANN
ASCENA RETAIL GROUP, INC.
ASNA
THE BUCKLE, INC.
BKE
THE CATO CORPORATION
CTR
CHICO’S FAS, INC.
CHS
THE CHILDRENS PLACE RETAIL STORES, INC.
PLCE
COLLECTIVE BRANDS, INC.
PSS
FOOT LOCKER. INC.
FL
THE GAP, INC.
GPS
GENESCO, INC.
GCO
LIMITED BRANDS, INC.
LTD
THE MEN’S WEARHOUSE, INC.
MW
ROSS STORES, INC.
ROST
THE TJX COMPANIES, INC.
TJX
URBAN OUTFITTERS, INC.
URBN

Department Stores
DILLARDS, INC.
DDS
J.C. PENNEY CORPORATION, INC.
JCP
KOHLS CORPORATION
KSS
MACY’S, INC.
M
NORDSTROM, INC.
JWN
SAKS INCORPORATED
SKS
SEARS HOLDINGS CORPORATION
SHLD

When a company included in the comparator group at the beginning of the fiscal
year, declares bankruptcy, goes out of business, is bought out by another
organization, is merged into a parent company, or for any other reason ceases to
function or report financial results, then the latest reported reliable results
will be posted and will remain as the final reported result for the remaining
period of measurement.  For companies dropped from the Index, (when possible)
their ongoing performance will continue to be monitored and reported in all
schedules and updates to the Board of Directors. 
8
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------